Case: 16-11191       Date Filed: 10/30/2017       Page: 1 of 23


                                                                                 [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-11191
                              ________________________

                         D.C. Docket No. 1:15-cr-20576-JEM-1



UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

ENRIQUE MARTINEZ MATHEWS,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (October 30 , 2017)

Before HULL, JORDAN, and GILMAN, * Circuit Judges.

HULL, Circuit Judge:


       *
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
               Case: 16-11191        Date Filed: 10/30/2017      Page: 2 of 23


       Defendant Enrique Martinez Mathews (“Martinez”) appeals his total 60-

month sentence. After careful review of the briefs and the record, and with the

benefit of oral argument, we affirm the district court’s increases to Martinez’s

offense level for (1) alteration and falsification of an “especially probative record”

under U.S.S.G. § 2J1.2(b)(3)(B), and (2) knowing that the victim of the offense

was vulnerable under § 3A1.1(b)(1). However, the district court erroneously

concluded that it lacked any legal authority to grant an acceptance-of-responsibility

reduction under § 3E1.1. We thus vacate Martinez’s sentence and remand for the

district court to decide only the acceptance of responsibility issue and resentence

Martinez.

                            I. FACTUAL BACKGROUND

       The following facts are not in dispute.1 Beginning in 2007, Martinez was

employed by the Miami Veterans Affairs Hospital (the “Miami VA”) as a nurse in

the Surgical Intensive Care Unit (the “SICU”). In August 2014, a 76-year-old

veteran who was recovering from heart surgery was in the SICU (the “Patient”).

       At approximately 7:30 a.m. on September 2, 2014, the attending physician

reviewed the Patient’s records and determined that he was stable enough to be

transferred to a lower-level-care ward within the Miami VA. At 8:00 a.m. that

       1
         The facts are taken from the government’s factual proffer and the presentence report
(“PSR”), which are virtually identical. At his plea colloquy, Martinez ratified the factual
proffer’s accuracy and did not dispute any of the PSR’s facts, and they are thus deemed to be
admitted. See United States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006).
                                                2
              Case: 16-11191     Date Filed: 10/30/2017   Page: 3 of 23


morning, Martinez was assigned to care for the Patient. Martinez had no other

patients assigned to him that day.

      In the SICU, all patients are connected to machines that automatically and

continuously read and record vital signs, which allows nurses and other medical

providers to constantly monitor the patients. Shortly after Martinez assumed

responsibility for the Patient’s care, the Patient’s vital signs began to deteriorate—

his blood oxygenation, blood pressure, respiratory rate, and heart rate were all

fluctuating abnormally. There were also extended periods of time when no vital

signs were entered in the computer system, meaning that either the system had

been manually deactivated or the cables had been unplugged.

      For the remainder of the day on September 2, the Patient’s vital signs were

either not recorded by the computer system or, if recorded, showed serious

degradation. Defendant Martinez did not inform anyone of the Patient’s

deteriorating vital signs. Instead, at approximately 5:00 p.m., Martinez transferred

the Patient to the lower-level-care ward in accordance with the physician’s

morning transfer instructions. Had the SICU attending physicians been aware of

the Patient’s degrading health, they would not have allowed this transfer. During

the transfer, Martinez did not inform the receiving unit of the Patient’s wildly

fluctuating vital signs.




                                          3
              Case: 16-11191    Date Filed: 10/30/2017    Page: 4 of 23


      At approximately 7:25 p.m. that evening, after Martinez returned to the

SICU from transferring the Patient, he logged into the computer system used by

the SICU to monitor and record patients’ vital signs. Using an “edit” function,

Martinez entered and altered data in the Patient’s record to make it appear as

though the Patient had been stable throughout the day. It is Miami VA policy that

any time a data point is entered or altered in the computer system, the person

entering that data must include a note. There were no such notes in the Patient’s

record. According to the computer system, all of the points entered or altered on

the Patient’s record were done by Martinez.

      Later that evening, after Martinez had left the Miami VA, the Patient’s

condition worsened. Shortly before 3:00 a.m. on September 3, about 10 hours after

he was transferred out of the SICU, the Patient died of heart failure.

      Martinez returned to work on the morning of September 4. One of his

supervisors confronted him regarding the Patient’s care. Martinez knew that, per

Miami VA regulations, there would be an investigation into the Patient’s death and

the quality of the Patient’s care. Martinez then went back into the Patient’s record

on September 4 and entered a number of notations and comments relating to

activities that had taken place on September 2.

      As a result of the Patient’s death, the Miami VA opened a medical case

review, and Martinez was interviewed by “criminal investigators.” Martinez


                                          4
                 Case: 16-11191        Date Filed: 10/30/2017          Page: 5 of 23


admitted to the investigators that he falsified data in the Patient’s medical record

both on September 2 and September 4 “in an attempt to avoid responsibility for his

misconduct, and the poor quality of care he provided to the [P]atient.” 2

                               II. PROCEDURAL HISTORY

A.    Indictment and Guilty Plea

      An indictment charged Martinez with (1) intentionally causing damage to a

protected computer (the computer system of the Department of Veterans’ Affairs

(the “Department”)) that resulted in the modification and impairment of the

medical care of an individual, in violation of 18 U.S.C. § 1030(a)(5)(A) and

(c)(4)(B) (Count 1); and (2) knowingly altering, destroying, concealing, covering

up, falsifying, and making a false entry in data stored within the Department’s

computer system with the intent to impede, obstruct, and influence the

investigation and proper administration of a matter within the Department’s

jurisdiction, in violation of 18 U.S.C. § 1519 (Count 2).

      In December 2015, Martinez pled guilty to both counts of the indictment. At

the change-of-plea hearing, Martinez stated that, on September 2, 2014, he was in

charge of the entire SICU and “because of the many emergencies and situations

and because I was working and I was very busy, I did not provide my patient with

the direct care that he should have had.”


      2
          The file from the VA’s investigation is not in the record.
                                                  5
              Case: 16-11191     Date Filed: 10/30/2017   Page: 6 of 23


B.    Presentence Report

      Martinez’s presentence report (“PSR”) assigned him a base offense level of

14 and added the following offense-level increases: (1) a two-level increase

because the offense “involved the destruction, alteration, or fabrication of a

substantial number of records,” under U.S.S.G. § 2J1.2(b)(3)(A); (2) a two-level

increase because Martinez knew or should have known that the victim was

vulnerable, under § 3A1.1(b)(1); and (3) a two-level increase for abusing a position

of public trust, under § 3B1.3. The PSR also awarded a three-level reduction for

acceptance of responsibility pursuant to § 3E1.1(a) and (b).

      With a total offense level of 17 and a criminal history category of I, the PSR

fixed Martinez’s advisory guidelines range as 24 to 30 months’ imprisonment. In

addition, Martinez’s convictions carried statutory maximum terms of 10 and 20

years’ imprisonment, respectively.

      Martinez filed objections to the PSR contesting the alteration-of-records and

the vulnerable-victim increases, arguing that: (1) he compromised only one record

in this case, not a “substantial number of records”; (2) the United States, not the

Patient, was the “victim” of his criminal conduct; and (3) he had not “targeted” the

Patient as a victim.

      The government responded that Martinez did alter or falsify a “substantial

number of records” because he had entered or altered at least 43 data points and/or


                                          6
              Case: 16-11191      Date Filed: 10/30/2017      Page: 7 of 23


written comments in the Patient’s medical chart (29 data points on September 2

and an additional 14 written comments on September 4). Furthermore, the

government argued that even if Martinez did not qualify for an offense-level

increase under subsection (A) of § 2J1.2(b)(3) by altering a “substantial number”

of records, he nonetheless qualified under subsection (B) by altering or fabricating

“essential or especially probative” records because the records that Martinez had

altered would reveal whether Martinez furnished an acceptable level of care to the

Patient.

      The government also argued that the vulnerable-victim increase was proper

because Martinez harmed a real person—a 76-year-old critically ill veteran—by

failing to provide adequate care and then attempting to avoid responsibility for that

victim’s death. Moreover, Martinez had necessarily “targeted” the Patient when he

failed to monitor the Patient’s condition during his shift.

C.    Sentencing Hearing

      At the sentencing hearing, the district court overruled Martinez’s objection

to the alteration-of-records increase, stating: “It would appear to me that he did

alter a substantial number of records. But even if he didn’t he altered essential and

probative records.” The district court also overruled Martinez’s vulnerable-victim

objection because Martinez was the nurse in charge of the Patient’s care and “his

actions definitely targeted that particular patient.”


                                           7
              Case: 16-11191      Date Filed: 10/30/2017    Page: 8 of 23


      The district court then stated that it had received a report that Martinez

recently tested positive for cocaine on a drug test. Martinez did not dispute that he

had failed a drug test. The district court then asked the probation officer if the rule

was that a positive urinalysis meant a defendant lost his acceptance of

responsibility decrease. The probation officer responded: “That is correct, Your

Honor. [Under U.S.S.G. § 3C1.1,] he would not receive acceptance of

responsibility based upon his positive urinalysis.”

In response, Martinez noted for the district court that he had had 18 prior clean

drug tests, took full responsibility for his lapse, and requested that the district court

not revoke his reduction for acceptance of responsibility.

      Later on, the district court confirmed with the probation officer that

Martinez’s advisory guidelines range would be 33 to 41 months’ imprisonment

without the reduction for acceptance of responsibility. The district court never

made any findings about whether Martinez had accepted responsibility or not,

however, apparently because the district court understood that it lacked any

authority to grant the acceptance-of-responsibility reduction because of Martinez’s

failed drug test.

      After both parties made their arguments, the district court found the

guidelines range insufficient and varied upward to a 60-month sentence. As a

basis for this upward variance, the district court detailed the facts of Martinez’s


                                            8
              Case: 16-11191     Date Filed: 10/30/2017    Page: 9 of 23


crime—that on September 2, 2014, Martinez was “assigned to care for only one

patient beginning at 8 a.m. The [P]atient was a 76-year-old veteran recovering

from heart surgery.” The district court noted that, although patients in the SICU

are hooked up to machines that constantly monitor their vital signs, “shortly after

[Martinez] assumed responsibility for this [P]atient’s care, the [P]atient’s vital

signs began to deteriorate. Also there were extended periods of time during the

day when no vital signs were entered into the records in the computer; meaning

either that the system had been deactivated manually by the provider or the cables

had been unplugged.”

      The district court recounted that even though the Patient’s vital signs that

were recorded that day showed “serious degradation” of the Patient’s condition,

“[a]t approximately 5 p.m. on this day, Mr. Martinez transferred the patient from

the [SICU] to the lower level care ward.” The district court pointed out how

Martinez “not only did not inform any caregivers or physicians about the

deteriorating state of his patient’s vital signs, he logged into the computer system

and using an edit function, edited and altered the patient’s records.” The district

court noted that these “altered and edited data points gave the appearance, should a

medical provider have checked those records, that the [P]atient was stable

throughout the day. Had [Martinez] alerted doctors, it is unlikely the patient would

have been transferred out of [the SICU]. That night, the [P]atient died.”


                                           9
              Case: 16-11191     Date Filed: 10/30/2017    Page: 10 of 23


      Under these facts and circumstances, the district court found that “[g]iven

the nature and circumstances of the offense, the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for the law, to provide just

punishment for the offense and to afford adequate deterrence to criminal conduct,

not just of this Defendant, but others,” a 60-month total sentence was “an

appropriate sentence.”

      Martinez timely appealed.

                                 III. DISCUSSION

      In reviewing a sentence, we begin by ensuring that the district court

committed no significant procedural error, such as improperly calculating the

advisory guidelines range, selecting a sentence based on clearly erroneous facts, or

failing to adequately explain the chosen sentence. Gall v. United States, 552 U.S.
38, 51, 128 S. Ct. 586, 597 (2007). If the sentence is procedurally sound, we may

then consider the substantive reasonableness of the sentence under an abuse-of-

discretion standard. Id.

      Here, Martinez argues that the district court committed procedural error by:

(1) applying the § 2J1.2(b)(3) increase for altering a substantial number of records

or, in the alternative, for altering essential or especially probative records;

(2) applying the § 3A1.1(b)(1) vulnerable-victim increase; and (3) denying him the




                                           10
               Case: 16-11191       Date Filed: 10/30/2017       Page: 11 of 23


§ 3E1.1 reduction for acceptance of responsibility. He also argues that his

sentence is substantively unreasonable. We address each issue in turn. 3

A.     The Alteration-of-Records Increase

       Section 2J1.2(b)(3) of the Sentencing Guidelines provides that:

       If the offense (A) involved the destruction, alteration, or fabrication of
       a substantial number of records, documents, or tangible objects;
       (B) involved the selection of any essential or especially probative
       record, document, or tangible object, to destroy or alter; or (C) was
       otherwise extensive in scope, planning, or preparation, increase by 2
       levels.

U.S.S.G. § 2J1.2(b)(3).

       On appeal, Martinez argues that the district court erred in applying the

increase because he did not alter a “substantial number of records,” nor did

his offense involve “essential or especially probative record[s].” Because

this Court has never addressed § 2J1.2(b)(3)(A) or (B), we have never had

an occasion to interpret the meaning of those terms.

       There is little law, even outside this Circuit, addressing § 2J1.2(b)(3)(A) or

(B). The Fifth Circuit has upheld, without discussion, a § 2J1.2(b)(3)(A) increase

in a case involving a person who held himself out as an immigration attorney,

when he had in fact not attended law school or college. United States v.

Richardson, 676 F.3d 491, 499, 511 (5th Cir. 2012). In Richardson, the defendant

       3
        We review a district court’s interpretation and application of the Sentencing Guidelines
de novo and its factual findings for clear error. United States v. Smith, 480 F.3d 1277, 1278
(11th Cir. 2007).
                                               11
             Case: 16-11191     Date Filed: 10/30/2017    Page: 12 of 23


had filled out multiple forms representing that he had gone to law school and was a

licensed attorney, such as motions for pro hac vice admission and applications to

receive a bar number from two different bar associations, and he had also signed

contracts with multiple putative clients. Id. at 498–500, 509.

      We need not decide today whether the alteration and/or addition of 43 data

points within a single medical record qualifies as a “substantial number of records”

under § 2J1.2(b)(3)(A) because we hold that the increase was proper under

§ 2J1.2(b)(3)(B). The evidence amply supports the district court’s conclusion that

Martinez “selected” an “essential or especially probative record, document, or

tangible object, to destroy or alter.” See U.S.S.G. § 2J1.2(b)(3)(B).

      According to the undisputed facts, the Miami VA had a hospital regulation

requiring that, when a patient died, there would be an investigation into the quality

of that patient’s care. It follows that the Patient’s medical chart from the day of his

death would have been a key piece of evidence in this investigation. Indeed,

Martinez did not dispute the statement in the PSR that “[m]edical providers

frequently rely on patient records when analyzing treatment options. Had anyone

viewed the patient’s records, they would have seen an inaccurate patient history

which may have resulted in a negative impact to the patient’s care.”

      Under the plain and ordinary meaning of § 2J1.2(b)(3)(A), the Patient’s

medical records from September 2, 2014 were “absolutely necessary” (i.e.,


                                          12
             Case: 16-11191       Date Filed: 10/30/2017   Page: 13 of 23


essential) to the VA’s investigation into the Patient’s quality of care and would

“furnish[], establish[], or contribute[] toward proof” (i.e., be especially probative)

on that point. Thus, the Patient’s medical chart from September 2, 2014—the day

before his death—was an “essential or especially probative record” for purposes of

both the VA’s investigation of the Patient’s death and the obstruction charge in

Count 2, which was based on Martinez’s interference with that investigation. It is

also clear that Martinez “selected” the Patient’s medical record as the target of his

alterations in order to derail and deceive that investigation.

      Martinez attempts to argue that the Patient’s medical record was not

“essential or especially probative” because his “selection of the data to be changed

related to [his] personal interest in job protection” and his goal in altering the

document was to “shield his nursing errors from review.” But the plain language

of § 2J1.2(b)(3)(B) says nothing about the defendant’s subjective intent as to why

he altered the records, only that the defendant “select[ed]” those records “to

destroy or alter.” See U.S.S.G. § 2J1.2(b)(3)(B). Martinez clearly did choose, and

therefore select, the document.

      Likewise, Martinez’s emphasis of the fact that the government presented no

evidence regarding the cause of the Patient’s death or Martinez’s own role in that

death is a red herring. Regardless of the ultimate cause of the Patient’s death, that




                                           13
               Case: 16-11191        Date Filed: 10/30/2017       Page: 14 of 23


does not change the fact that Martinez falsified what was going to be an “essential

and especially probative” document in the investigation of that death.

       For these reasons, the district court did not err in applying the two-level

increase under § 2J1.2(b)(3)(B).

B.     The Vulnerable-Victim Increase

       A two-level increase applies where a defendant knew, or should have

known, that a victim of the offense was vulnerable.4 U.S.S.G. § 3A1.1(b)(1).

A “vulnerable victim” is a person “who is a victim of the offense of conviction” or

any relevant conduct for which the defendant is accountable, and “who is

unusually vulnerable due to age, physical or mental condition, or who is otherwise

particularly susceptible to the criminal conduct.” Id. § 3A1.1 cmt. n.2; see also

United States v. Zats, 298 F.3d 182, 187 (3d Cir. 2002) (“[V]ictim status is not

limited to those hurt by the offense of conviction, but also includes those hurt by

relevant conduct outside that offense.”).

       Here, the district court did not clearly err in determining that the Patient was

vulnerable—he was 76 years old and recovering from heart surgery in an intensive

care unit. See id. Although Martinez argues that he did not “target” the Patient

based on his infirmities, § 3A1.1(b) does not require that the defendant “target” the

       4
         The application of the vulnerable-victim increase is a mixed question of law and fact that
this Court reviews de novo. United States v. Moran, 778 F.3d 942, 959 (11th Cir. 2015).
However, a district court’s factual finding that the victim is vulnerable may be reversed only if it
is clearly erroneous. United States v. Frank, 247 F.3d 1257, 1259 (11th Cir. 2001).
                                                14
               Case: 16-11191       Date Filed: 10/30/2017      Page: 15 of 23


vulnerable victim. See United States v. Birge, 830 F.3d 1229, 1231-33 (11th Cir.

2016). 5 Instead, “the vulnerable victim enhancement applies so long as the

defendant ‘knew or should have known that a victim of the offense was a

vulnerable victim.’” Id. at 1233 (quoting U.S.S.G. § 3A1.1(b)(1)).

       We likewise reject Martinez’s argument that the United States was the real

and only “victim” of his computer- and records-based crimes. Martinez argues that

the Patient is not a “victim” because the government cannot show the Patient

suffered any actual harm from his offense conduct. We disagree because there is

no requirement under § 3A1.1(b) that a person suffer actual harm in order to be a

vulnerable victim of another party’s offense conduct. Rather, a person can qualify

as a victim if the defendant’s offense conduct exposed that person to a risk of

actual harm that was reasonably foreseeable, even though actual injury never

occurred.

       For example, in United States v. Bradley, this Court explained that the

government does not have to present evidence of bodily injury or physical harm to

patients for those patients to be vulnerable victims, stating:

             The second group [of victims] consists of patients whose
       prescriptions were filled using recycled blood-derivatives. As for this
       group, Bradley III does not dispute that they are vulnerable, but

       5
         As this Court explained in Birge, a prior version of the commentary to § 3A1.1 provided
that the vulnerable victim increase applied “where an unusually vulnerable victim is made a
target of criminal activity by the defendant.” 830 F.3d at 1231-32 (quoting U.S.S.G. § 3A1.1
cmt. n.1 (1994)). The Sentencing Commission removed this language in 1995. Id. at 1232.
                                               15
              Case: 16-11191    Date Filed: 10/30/2017    Page: 16 of 23


      instead argues that they are not victims. Relying on application note 3
      to § 2B1.1, Bradley III contends that a person must suffer “bodily
      injury” to qualify as a victim. He also insists that the Government
      could not rely on a hypothetical class of victims, but rather had to
      present evidence of actual physical harm done to the patients.

            Bradley III’s reliance on the aforementioned application note is
      misplaced. The “vulnerable victims” enhancement is found in
      § 3A1.1, and the commentary to that section does not require a person
      to endure “bodily injury” to qualify as a victim. Instead, the examples
      provided in application note 2 tend to the opposite conclusion—there
      is no certainty that a cancer patient would experience bodily injury
      because of an ineffective cure, or that a disabled robbery victim would
      encounter violence during a theft, but both are nonetheless
      “vulnerable victims” under § 3A1.1(b) because their vulnerability is
      essential to the defendant’s choice to victimize them.

644 F.3d 1213, 1288 (11th Cir. 2011) (footnote and citations omitted).

      Similarly, in United States v. Moran, this Court held that neither bodily

injury nor financial loss is required for patients to qualify as vulnerable victims,

explaining:

      A “vulnerable victim” is a person “who is a victim of the offense of
      conviction,” and “who is unusually vulnerable due to age, physical or
      mental condition, or who is otherwise particularly susceptible to the
      criminal conduct.” The increase applies when a defendant selected
      his victim to take advantage of that victim’s perceived susceptibility
      to the offense. Neither bodily injury nor financial loss is required for
      an individual to qualify as a victim.

             Defendants Antonio Macli and Jorge Macli’s argument that
      Medicare was the only victim of this fraud scheme fails. Although
      Medicare was the primary victim, elderly patients and substance-
      abuse patients at Biscayne Milieu also were victims of the offense.
      Elderly patients with dementia were transported daily from their
      assisted living facilities to Biscayne Milieu, which was not equipped


                                          16
             Case: 16-11191     Date Filed: 10/30/2017    Page: 17 of 23


      to address their care during the day. Biscayne Milieu never treated
      other patients’ substance-abuse issues in a meaningful manner.

778 F.3d 943, 978 (11th Cir. 2005) (citations omitted).

      Importantly too, in this case there was a significant nexus between

Martinez’s offense conduct and the Patient’s vulnerability. Martinez admits the

Patient was his sole assigned patient in the SICU from 8:00 a.m. until the transfer

at 5:00 p.m., that the Patient’s vital signs were fluctuating abnormally, that he did

not inform anyone of the Patient’s deteriorating vital signs, and that, had the SICU

doctors been aware of the Patient’s degrading health, they would not have allowed

the transfer. Approximately two hours later, at 7:25 p.m., Martinez falsified the

Patient’s records to cover up his gross medical negligence.

      This first falsification at 7:25 p.m. (the offense conduct charged in Count 1)

at least potentially adversely affected the Patient because the falsified medical

records showed the Patient’s vital signs were stable, even though they were not,

and the Patient was still in the hospital when Martinez falsified the records.

Whether any person accessed the false records after 7:25 p.m. is irrelevant. A

hospital surgery patient subject to false medical records of the vital signs in the

patient’s hospital chart is at least potentially negatively impacted by the false

records. Indeed, Martinez admitted that “had anyone viewed Patient A’s records,

they would have seen an inaccurate patient history which might have resulted in a

negative impact to Patient A’s care.” Even though the government did not show
                                          17
             Case: 16-11191     Date Filed: 10/30/2017    Page: 18 of 23


that Martinez’s actions in covering up his gross medical negligence actually had

such a negative impact on the Patient’s care, Martinez’s offense conduct (as soon

as it was committed) nevertheless potentially adversely affected the Patient. Cf.

United States v. Shenberg, 89 F.3d 1461, 1475 (11th Cir. 1996) (concluding that

the district court properly applied the vulnerable-victim enhancement despite the

fact that the victim in the case was a fictitious one). Under the particular facts of

this case, we conclude that the Patient was a victim too of the offense conduct.

      Alternatively, Martinez’s gross negligence in not monitoring the Patient

gave rise to Martinez’s need to falsify the records a mere two hours later and is at

least relevant conduct that is inextricably intertwined with the offense conduct.

We recognize that Martinez argues that his grossly negligent care cannot be

“relevant conduct” because it ceased approximately two hours before he began

falsifying entries in the Patient’s medical record, and therefore did not occur

“during the course” of his offenses of conviction. See U.S.S.G. § 1B1.3(a)(1)(A)

(defining relevant conduct, in part, as “all acts and omissions committed . . . or

willfully caused by the defendant . . . that occurred during the commission of the

offense of conviction, in preparation for that offense, or in the course of attempting

to avoid detection or responsibility for that offense”). This argument ignores that

Martinez’s negligent medical care caused the need to falsify the medical records in

the first place and was inextricably intertwined with the commission of the offense.


                                          18
               Case: 16-11191        Date Filed: 10/30/2017        Page: 19 of 23


Given the close two-hour timing here and the direct causal relationship between

the negligent medical care and the false medical records, we reject Martinez’s

request to construe the phrase “during the commission of the offense of

conviction” in § 1B1.3 so narrowly.

       In any event, Martinez never raised this relevant conduct timing argument

before the district court, nor in his initial brief on appeal in this Court. Rather,

Martinez raises it for the first time in his reply brief before this Court.

Accordingly, we decline to consider this argument.6 See United States v. Smith,

416 F.3d 1350, 1354 (11th Cir. 2006) (per curiam) (explaining that where a party

fails to timely present an issue in his initial brief on appeal, that issue is deemed

abandoned and this Court will not consider it).

       For these reasons, the district court did not err in applying the two-level

vulnerable victim increase under § 3A1.1(b)(1).

C.     The Acceptance-of-Responsibility Reduction

       Although the district court did not err in applying the above increases to

Martinez’s offense level, there is one problem that requires that we vacate and

remand.




       6
        Notably, even if Martinez had preserved this argument in his initial brief, we would
review it only for plain error because Martinez never objected on this timing basis in the district
court. See Moran, 778 F.3d at 977. At a minimum, any alleged error is debatable, not plain.
                                                 19
               Case: 16-11191        Date Filed: 10/30/2017       Page: 20 of 23


       The Sentencing Guidelines provide for a reduction of up to three points in a

defendant’s offense level if that defendant accepts responsibility for his actions. 7

U.S.S.G. § 3E1.1(a), (b). Although the commentary to § 3E1.1 lists a number of

non-exhaustive factors that a district court may consider in weighing whether to

grant a reduction, the commentary does not include any conduct that would

automatically preclude a defendant from receiving the reduction. Id. § 3E1.1,

cmts. n.1 & n.2.

       Although a guilty plea in combination with an admission of the offense

conduct will typically constitute significant evidence of acceptance of

responsibility, “this evidence may be outweighed by conduct of the defendant that

is inconsistent with such acceptance of responsibility.” Id. § 3E1.1, cmt. n.3.

Defendants who plead guilty are not entitled to a § 3E1.1 reduction as a matter of

right, and the district court’s determination on whether to grant the reduction is

entitled to “great deference.” Id. § 3E1.1, cmts. n.3 & n.5.

       The sentencing court may consider a broad variety of evidence when

considering whether to grant an acceptance-of-responsibility reduction, including

whether the defendant has voluntarily withdrawn from criminal conduct. United

States v. Scroggins, 880 F.2d 1204, 1215 (11th Cir. 1989). A district court does

       7
        In reviewing a district court’s refusal to grant a reduction under § 3E1.1, this Court
reviews its interpretation of the Guidelines de novo. United States v. Coe, 79 F.3d 126, 127
(11th Cir. 1996). This Court reviews for clear error the factual findings upon which that denial is
premised. See United States v. Moriarty, 429 F.3d 1012, 1022–23 (11th Cir. 2005).
                                                20
             Case: 16-11191     Date Filed: 10/30/2017    Page: 21 of 23


not err in denying the reduction if it concludes that a defendant’s drug use after his

arrest shows that he has not accepted responsibility and turned away from the

lifestyle that motivated his offense. Id. at 1215–16; see also United States v. Pace,

17 F.3d 341, 343–44 (11th Cir. 1994) (concluding that the district court had

discretion to consider defendant’s subsequent marijuana use in declining to grant a

§ 3E1.1 reduction).

      However, although a district court has broad discretion to grant or deny a

reduction under § 3E1.1, a court errs if it believes that it does not have the

authority to grant such a downward reduction. See United States v. Wilson, 183
F.3d 1291, 1301 (11th Cir. 1999). For example, in Wilson, the district court did

not grant the defendant’s requested two-level reduction for acceptance of

responsibility and stated at sentencing that: “I don’t know of any law that would

allow me to be more lenient on you than I am.” 183 F.3d at 1301. This was a

misstatement of the law because § 3E1.1 grants the district court authority to give

such a reduction. Id. Therefore, this Court concluded that “the [district] court

erroneously determined that it did not have the authority to make this downward

adjustment, and we must remand [the defendant’s] case for the limited purpose of

allowing the district court to determine, at a new sentencing hearing, whether he is

eligible for such an adjustment.” Id.




                                          21
             Case: 16-11191      Date Filed: 10/30/2017    Page: 22 of 23


      Here, the record indicates that the district court erroneously believed that a

failed drug test meant that, as a matter of law, Martinez “loses his acceptance of

responsibility,” and it did not have the authority to grant the requested adjustment.

For example, the district court stated that: “[I]t seems to me that under the rules if

he tested positive, that’s a violation of the law and he loses his acceptance of

responsibility.” The probation officer confirmed this belief, stating: “That is

correct . . . he would not receive acceptance of responsibility based upon his

positive urinalysis.” The record is not ambiguous, but clear that the district court

believed that if Martinez failed even 1 of the 18 drug tests, the district court lost

authority to grant him the acceptance of responsibility adjustment. This was error.

See Wilson, 183 F.3d at 1301.

      Although we normally review errors in guidelines calculations for

harmlessness, we cannot say, from the particular record in this case, that the error

here was harmless. Puckett v. United States, 556 U.S. 129, 141, 129 S. Ct. 1423,

1432 (2009); see also Bradley, 644 F.3d at 1299–1300. If the district court had

applied the three-level reduction for acceptance of responsibility, Martinez’s

advisory guidelines range would have been 24 to 30 months’ imprisonment, not the

33-to-41-month range that the district court used. The district court, at the

sentencing hearing, did not state that he would have imposed the same 60-month

sentence absent any error in the guidelines calculations. See United States v.


                                           22
             Case: 16-11191      Date Filed: 10/30/2017   Page: 23 of 23


Dean, 517 F.3d 1224, 1232 (11th Cir. 2008) (applying harmless error to affirm a

sentence where the district court plainly stated that “he still would have imposed a

term of 78 months imprisonment as a reasonable sentence, regardless of any

guidelines miscalculation”).

      Accordingly, we must vacate the sentence and remand for the limited

purpose of allowing the district court to determine whether a reduction for

acceptance of responsibility is warranted or not under the factual circumstances

here. See id. Because we remand to the district court to impose a new sentence,

we decline to reach the issue of substantive reasonableness.

                                 IV. CONCLUSION

      For the foregoing reasons, we affirm the district court’s increase to

Martinez’s offense level for (1) alteration and falsification of an “especially

probative record” under U.S.S.G. § 2J1.2(b)(3)(B), and (2) knowing that the victim

of the offense was vulnerable under § 3A1.1(b)(1). However, because the district

court erred in concluding that it lacked authority to grant Martinez an acceptance-

of-responsibility reduction under § 3E1.1, we vacate Martinez’s 60-month sentence

and remand for the district court to decide only the acceptance-of-responsibility

issue and resentence Martinez.

      VACATED AND REMANDED.




                                          23